Citation Nr: 0216740	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-04 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability evaluation for a panic 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from December 1969 to October 
1971, from January 1974 to November 1974, and from September 
1976 to November 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's panic disorder is not productive of 
occupational and social impairment with deficiencies in most 
areas, due to symptoms such as:  suicidal ideation, obsessive 
rituals; obscure, illogical, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently; spatial disorientation; neglect of 
personal appearance and hygiene; impaired impulse control; 
and an inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for a panic disorder have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9412 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation for his PTSD does not accurately reflect the 
severity of that disability.  Specifically, the veteran 
asserts that his panic disorder should be assigned a higher 
disability evaluation because he is depressed, anxious, and 
because he experiences panic attacks and sleep impairment.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45, 630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision and 
the statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  The RO indicated that they would review the 
information of record and determine what additional 
information is needed to process the veteran's claim.  The RO 
also informed the veteran of what the evidence must show in 
order to warrant entitlement an increased disability 
evaluation and provided a detailed explanation of why an 
increased disability evaluation was not granted.  In 
addition, the statement of the case included the criteria for 
granting an increased evaluation, as well as other 
regulations pertaining to his claim.  January 2002, February 
2002, April 2002, and May 2002 letters to the veteran, from 
the RO, notified the veteran as to what kind of information 
they needed from him, and what he could do to help his claim.  
See Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded a VA examination.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 
16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1. 

Historically, the RO granted service connection for a panic 
disorder in a July 1999 rating decision and assigned a 50 
percent disability evaluation, effective January 1999.  This 
disability evaluation was confirmed in an August 2001 rating 
decision.  In November 2001, the veteran filed a claim for an 
increased disability evaluation, which was denied in a 
January 2002 rating decision.  The veteran filed a notice of 
disagreement in February 2002, the RO issued a statement of 
the case in April 2002, and the veteran perfected his appeal.

The relevant evidence of record consists of VA medical 
records and a VA examination report.  In addition, the 
veteran's wife submitted a statement on his behalf.

A VA medical record dated November 2000 states that the 
veteran complained of irritability and that he was easily 
angered.  He reported that he stopped taking his alprazolam, 
Paxil, and trazadone because he felt that the medications did 
not help him sleep or help him calm his nerves.  A Global 
Assessment of Functioning (GAF) score of 60 was assigned and 
nortriptyline was prescribed.

A March 2001 treatment note indicates that the veteran again 
complained of irritability, as well as arguments with his 
wife and difficulty sleeping.  A GAF score of 65 was 
assigned.  His nortriptyline was increased and alprazolam was 
again prescribed.

A July 2001 treatment note indicates that the veteran 
complained of sleeping too much due to his medications of 
nortriptyline and alprazolam.  He also complained of 
irritability and difficulty in finding a job.  The impression 
was major depression and questionable panic disorder.  A GAF 
score of 65 was assigned.  The veteran's nortriptyline was 
discontinued, the alprazolam was reduced, and fluoxetine was 
prescribed.

A treatment note dated November 2001 indicates that the 
veteran complained that he had difficulty keeping a job 
because he felt "bad" and did not go to work.  He denied 
suicidal ideation.  The impression was probable dysthymia 
instead of major depression.  A GAF score of 65 was assigned 
and the examining provider noted that the veteran's 
medications should remain the same. 

A November 2001 depression screening showed that the veteran 
felt depressed more than one day per week; that during the 
past year, he had two consecutive weeks of feeling depressed 
or sad; had two or more years of life where he felt depressed 
or sad even while feeling okay sometimes; that he felt 
depressed or sad much of the time during the past year; and 
that he was in treatment for depression.

A November 2001 prescription drug profile stated that the 
veteran had been prescribed fluoxetine and nortriptyline, 
both anti-depressants.

The veteran was afforded a VA examination in January 2002.  
According to the report, the veteran complained of panic 
attacks for the past four or five years, about two or three 
times per week "when things do not go right for him . . . 
."  The veteran reported that these attacks consisted of a 
pounding heart, shortness of breath, sweating, screaming and 
hollering, and a fear of losing control.  He also reported 
that he was told that he "acted like a total[ly] different 
person" during his panic attacks.  He related that his panic 
attacks last up to 10 minutes at a time and may happen "out 
of the blue," when people say or do something that upsets 
him.  The veteran stated that he had regular work since his 
discharge.  He also stated that he worked as a truck driver 
off and on since 1995, but that he did not have a regular job 
for most of the past three years, until about December 2001.  
He indicated that he felt "bad" because he did not provide 
much money for his family.  The veteran related that he had 
an 11th grade education, but received his GED.  He also 
stated that he was previously married, but that he had been 
married to his second wife since 1985 and that they had one 
child together.  He reported occasional beer drinking, but 
denied cigarette smoking.  He also related that his hobby was 
fishing and that he went to church at least once a week.  

Mental status examination was negative for evidence of 
impaired thought processes, memory, or communication.  His 
hygiene was good and the veteran was alert and oriented.  
There was no evidence of obsessive or ritualistic behaviors.  
His speech was relevant, spontaneous, and coherent, without 
evidence of blocking or slurring.  The examiner noted that 
the veteran related that he thought he heard a voice tell him 
to do something when he has panic attacks, but that the 
veteran was vague about this.  Otherwise, there was no 
evidence of delusions or hallucinations.  There was no 
evidence of inappropriate behavior beyond the veteran's 
yelling and becoming easily angered.  The veteran reported 
suicidal thoughts, without intent or plan.  His history of 
panic attacks, as reported by the veteran, was noted and the 
examiner stated that his anger and yelling was evidence of 
"some" impaired impulse control.  In addition, the examiner 
noted that the veteran had subjective complaints of 
depression due to his finances and complained that he found 
work to be stressful.  The examiner also noted that the 
veteran had sleep impairment, relieved by his medication.  
The diagnosis was panic disorder and the examiner opined that 
the veteran's psychosocial stressors appeared to be related 
to crowds of people.  A GAF score of 75 to 80 was assigned.  
The examiner also opined that the veteran met the criteria 
for a panic disorder, as characterized by a pounding heart, 
shortness of breath, and a fear of losing control.

In May 2002, the veteran's wife submitted a statement 
indicating that the veteran had phases of anxiety and 
depression, as well as panic attacks.  She stated that his 
anxiety, depression, and panic attacks affected him and his 
family.  She also stated that she felt that the veteran's 
inability to keep a job for a long period of time is due to 
his "explosive outbursts" and low self-esteem.  She 
indicated that the veteran drank too much and refused to 
"take charge of the family."

The veteran's panic disorder is currently rated as 50 percent 
disabling, exclusive of temporary total disability, pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9412.  A 50 percent 
disability evaluation is assigned under this Code for 
occupational and social impairment due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9412.  For the next higher 70 percent 
evaluation to be warranted, there must be occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as: suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Upon reviewing the rating criteria in relation to the 
veteran's panic disorder, the Board finds that the veteran's 
disability picture is consistent with the currently assigned 
50 percent disability evaluation and that an increased 
disability evaluation was not warranted.  In this regard, the 
Board finds that the veteran's panic disorder and symptoms of 
depression, irritability, and anxiety are contemplated by the 
currently assigned 50 percent evaluation.  The objective 
clinical evidence of record does not show that the veteran 
experiences severe social or occupational impairment, or that 
he had obsessive rituals, incoherent speech, near-continuous 
panic or depression, impaired impulse control, spatial 
disorientation, suicidal or homicidal ideation, or an 
inability to function independently.  No objective evidence 
of delusions, hallucinations, or impaired thought processes 
had been demonstrated either.   While the Board acknowledges 
that the veteran experiences panic attacks, these attacks 
cannot be characterized as near-constant.   In this regard, 
the Board points out that the veteran only has panic attacks 
two to three times per week, which last no more than 10 
minutes, and that he remains able to function independently 
in spite of these attacks.  Further, despite the veteran's 
complaints that his anger inhibits employment and the VA 
examiner's findings of mild impulse impairment, there is no 
objective evidence that the veteran is unable to function 
independently in an appropriate and effective manner with 
regard to his occupational endeavors.  The Board notes that 
the veteran was employed at the time of the VA examination.  
In addition, the veteran had coherent speech and good 
communication skills, with an unimpaired memory.  Likewise, 
the veteran was well groomed, oriented, and cooperative.  
Furthermore, although the veteran reported impaired social 
function, he attended church weekly, engaged in hobbies, and 
has been married for 17 years.  Similarly, the veteran's 
sleep impairment is well controlled by medication.  Moreover, 
the veteran consistently had GAF scores between 60 and 80.  
According to Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV), GAF scores of 51 to 60 
are indicative of moderate difficulty in social and 
occupational functioning, and GAF scores of 61 to 70 are 
indicative of mild symptoms or some difficulty in social or 
occupational functioning.  GAF scores of 71 to 80 indicate 
transient symptoms, which are expected reactions to 
psychosocial stressors or no more than slight impairment in 
social or occupational functioning.  See 38 C.F.R. § 4.130.  
As such, the Board finds that the veteran's disability 
picture more nearly approximates the criteria for a 50 
percent disability evaluation.

The Board has also considered whether the veteran might be 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran, at any of the relevant 
time periods, that his PTSD disorder, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  The Board notes that the veteran is currently 
employed and that the veteran has never required 
hospitalization for his panic disorder.  Accordingly, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for a panic disorder, on either a schedular 
or an extra-schedular basis. 



ORDER

An evaluation in excess of 50 percent for a panic disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

